Citation Nr: 0841310	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  07-04 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1943 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in March 2006, a 
statement of the case was issued in December 2006, and a 
substantive appeal was received in January 2007.  The veteran 
testified at a video-conference hearing before the Board in 
November 2008 and a transcript of that proceeding is of 
record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an unappealed June 1946 rating decision, the RO denied 
a claim of entitlement to service connection for a left knee 
disorder (then characterized as residuals of a left knee 
injury).  

2.  Evidence received since the June 1946 rating decision 
does not raise a reasonable possibility of substantiating the 
claim. 


CONCLUSIONS OF LAW

1.  The June 1946 rating decision which denied a claim of 
entitlement to service connection for a left knee disorder is 
final.  38 U.S.C.A. § 7105 (West 2002). 

2.  The evidence received subsequent to the June 1946 rating 
decision is not new and material, and the requirements to 
reopen a claim of entitlement to service connection for a 
left knee disorder have not been met.  38 U.S.C.A. §§ 5108, 
5103(a), 5103A, 5107(b), 7104 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.156, 3.159 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

In this case, a notice letter provided to the veteran in 
January 2006 included the criteria for reopening a previously 
denied claim, the criteria for establishing service 
connection, and information concerning why the claim was 
previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as he was informed about 
what evidence was necessary to substantiate the elements 
required to establish service connection that were found 
insufficient in the previous denial.  
Such notice also discussed the division of responsibilities 
between VA and a claimant in developing a claim.  Finally, 
the veteran was informed of how VA establishes disability 
ratings and effective dates in an April 2008 letter.  
Although this notice followed the adverse decision on appeal, 
the veteran is not prejudiced in this case.  Indeed, as the 
instant decision denies the request to reopen the claim, no 
disability rating or effective date will be granted, and 
notice as to these issues is essentially moot.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the veteran's 
service treatment records and post-service reports of VA 
treatment and examination.  Moreover, the veteran's 
statements in support of his claim are of record, including 
testimony provided at a November 2008 hearing before the 
undersigned.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Discussion

A claim of entitlement to service connection for residuals of 
a left knee injury was initially denied by the RO in June 
1946.  The veteran did not appeal that decision and it became 
final.  See 38 U.S.C.A. § 7105.  In November 2005, the 
veteran 
Again claimed entitlement to service connection for a left 
knee disorder.  The RO considered the claim on the merits in 
January 2006, at which time the claim was denied.  The 
veteran perfected an appeal as to that determination.  

Based on the procedural history set forth above, the issue 
for consideration is whether new and material evidence has 
been received to reopen a claim of entitlement to service 
connection for a left knee disorder.

Again, it is noted that the RO considered the merits of the 
claim in January 2006.  However, the preliminary question of 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  Barnett v. 
Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 
F.3d 130 (Fed. Cir. 1996).  Therefore, regardless of the 
manner in which the RO characterized the issue, the initial 
question before the Board is whether new and material 
evidence has been presented.  

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  
38 C.F.R. § 3.156(a) (2008).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Again, the veteran's left knee claim was last finally denied 
by the RO in June 1946.  
The basis for the denial was that the evidence then of record 
failed to demonstrate any left knee injury.  

The evidence added to the record since the last final rating 
decision in June 1946 includes VA clinical records revealing 
left knee complaints and treatment from 2002 onward.  Likely 
degenerative joint disease was indicated.  This evidence is 
new because it has not been previously submitted to agency 
decisionmakers, and is neither cumulative nor redundant of 
the evidence of record at the time of the last final rating 
decision in June 1946.  

While new, the evidence added to the record since June 1946 
is not found to be material.  In so finding, it is 
acknowledged that such evidence does establish a current 
diagnosis of a chronic left knee disorder, which the RO had 
found was not demonstrated in 1946.  In this sense, the 
recently submitted evidence does relate to a fact necessary 
to substantiate the claim.  However, for evidence to be new 
and material under 38 C.F.R. § 3.156(a), such evidence must 
also raise a reasonable possibility of substantiating the 
claim.  In this case, the mere fact of a diagnosis of a left 
knee disorder, shown over 50 years following separation from 
service, without other evidence of continuity of 
symptomatology or any competent opinion of etiology, does not 
raise a  reasonable possibility of substantiating the claim.  
Accordingly, the criteria under 38 C.F.R. § 3.156(a) have not 
been satisfied and the request to reopen a claim of 
entitlement to service connection for a left knee disorder 
remains denied.  

The Board further acknowledges the veteran's November 2008 
hearing testimony in which he described an in-service injury, 
as well as his statements in which he reported ongoing left 
knee symptomatology throughout the years.  However, in the 
absence of documented treatment or ongoing complaints 
referable to the left knee, this is not found to raise a 
reasonable possibility of substantiating the claim.  Indeed, 
the veteran stated at the hearing that he did not receive 
treatment until 2004.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

ORDER

New and material evidence having not been submitted, the 
request to reopen a claim of entitlement to service 
connection for left knee disorder is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


